Citation Nr: 0502049	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  95-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1946.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a July 1994 rating action that denied 
service connection for a back disability on the grounds that 
new and material evidence to reopen the claim had not been 
received.  A Notice of Disagreement (NOD) was received in 
March 1995, and a Statement of the Case (SOC) was issued in 
April 1995.  A Substantive Appeal was received in July 1995.  
In November 1995, the veteran testified during a hearing 
before a hearing officer at the RO; a transcript of the 
hearing is of record.  A Supplemental SOC (SSOC) was issued 
in February 1996.  In October 1996, the veteran testified 
during another hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  A SSOC was issued in 
January 1997.

By decision of November 1998, the Board denied service 
connection for a back disability on the grounds that new and 
material evidence to reopen the claim had not been received.  
In May 1999, counsel for the VA Secretary filed a motion with 
the United States Court of Appeals for Veterans Claims 
(Court) to vacate the November 1998 Board decision and remand 
the matter to the Board.  By Order of July 1999, the Court 
granted the motion, vacating the November 1998 Board decision 
and remanding the matter on appeal to the Board for further 
action consistent with the motion.

In April 2000, the Board found that the VA Secretary's May 
1999 motion to the Court essentially reopened the claim for 
service connection for a back disability on the basis of new 
and material evidence, and remanded to the RO the claim for 
service connection, on the merits, for further action.  A 
SSOC, reflecting the RO's continued denial of the claim, was 
issued in March 2003.

This appeal also arises from an October 2001 rating action 
that denied service connection for bilateral hearing loss.  A 
NOD was received in November 2001, and a SOC was issued in 
March 2003.  A Substantive Appeal was received in April 2003.

In July 2003, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is of record.  

In February 2004, the undersigned VLJ granted the veteran's 
motion to advance this case on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

In March 2004, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in October 2004, reflecting 
the RO's continued denials of the claims on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A back disability was first manifested many years post 
service, and the weight of the competent medical evidence 
establishes that there is no nexus between the current 
disability and the veteran's active military service.

3.  Bilateral hearing loss was first manifested many years 
post service, and the weight of the competent medical 
evidence of record establishes that there is no nexus between 
the current disability and the veteran's active military 
service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).

2.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

In the July 1994 rating action, the April 1995 SOC, the July 
and August 1995 RO letters, the August 1995 rating action, 
the November 1995 RO letter, the January 1996 hearing 
officer's decision, the February 1996 SSOC, the May and 
September 1996 RO letters, the January 1997 hearing officer's 
decision and SSOC, the May and July 2000 RO letters, the 
October 2001 rating action, the November 2001, August and 
December 2002, and March 2003 RO letters, the March 2003 SOC 
and SSOC, the June 2003 and March 2004 RO letters, the 
October 2004 SSOC, and the December 2004 RO letter, the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefits 
sought on appeal, the evidence that would substantiate his 
claims, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit information and evidence.  

Additionally, the August 2002 and March 2004 RO letters and 
the March 2003 SOC and SSOC variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2002, 2003, and 2004 documents 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
March 2004 RO letter specifically notified the veteran to 
furnish any medical and other records that he had regarding 
the disabilities at issue.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA;   (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to the claim.  As indicated above, all four 
notice requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not provided, nor could they have 
been provided, to the veteran prior to the July 1994 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  However, the Board finds that any lack of full, 
pre-adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating actions, numerous RO letters, 
SOCs, and the SSOCs issued between 1994 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claims.  As a result of RO development and 
the Board's April 2000 and March 2004 Remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claims in October 2004 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remands and Court Order, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims, to 
include obtaining extensive military, VA, and private medical 
and examination records from the time of the veteran's 
military service to 2004.  The veteran and his representative 
have also provided many pertinent medical records in 
connection with this appeal.  As noted above, the veteran 
testified during RO hearings in November 1995 and October 
1996, and during a Board videoconference hearing in July 
2003.  In March 2004, the Social Security Administration 
(SSA) notified the RO that an exhaustive and comprehensive 
search had been undertaken for a copy of the SSA decision 
awarding the veteran disability benefits, as well as the 
medical records underlying that determination, but that that 
evidence was unavailable, as the veteran's claims folder 
could not be located.  In a May 2004 statement, the veteran 
reported that he had no additional evidence or other 
information to submit in connection with his claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of each of the claims now 
under consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

Service medical records are negative for any findings or 
diagnoses of any back disability or hearing loss.  No 
evidence of back involvement was documented in connection 
with a July 1943 automobile accident in which the veteran was 
injured.  

Post service, in April 1970 J. Loomis, M.D. stated that the 
veteran gave a 26-year history of a back ache since an 
automobile accident in which he injured his back. The doctor 
expressed no opinion regarding any relationship between the 
back complaints and any incident of the veteran's military 
service.

During October 1970 VA examinations, the veteran gave a 
history of a back injury in an automobile accident in 
service.  The examiner noted that the veteran had an 
automobile accident in July 1943, but that there was no back 
involvement.  Current X-rays revealed moderately-advanced 
hypertrophic arthritic changes of the lower dorsal vertebrae, 
and narrowing of the lumbosacral joint with early arthritic 
changes.  The diagnoses were osteoarthritic dorso-lumbar 
spine, and chronic low back strain.  The examiners expressed 
no opinion regarding any relationship between the back 
complaints and any incident of the veteran's military 
service.  No hearing loss was noted on examination.

In May 1972, Dr. Loomis noted the veteran's 28-year history 
of back ache.  The doctor expressed no opinion regarding any 
relationship between the back complaints and any incident of 
the veteran's military service.  

On October 1972 VA examination, the veteran gave a history of 
a low back injury in an automobile accident in service in 
1943.  Current examination showed no orthopedic disability of 
the back, and X-rays of the lumbar vertebrae revealed no 
evidence of any pathology.

On June 1973 VA examination, the veteran gave a history of 
back pain since an automobile accident in service in 1943.  
After examination, the doctor stated that there was no 
physical or radiological evidence of orthopedic disease of 
the lumbar vertebrae.

In an August 1973 statement, W. Mullin, a chiropractor, noted 
the veteran's long history of progressively worsening 
intermittent back pain.  Current clinical findings showed L-4 
misalignment and subluxation of the right ilium.  The 
diagnosis was vertebrogenic pain syndrome.  Mr. Mullin 
expressed no opinion regarding any relationship between the 
back complaints and any incident of the veteran's military 
service.    

In May 1974, J. Dugas, M.D., stated that he had treated the 
veteran for low back pain from 1957 to 1961.  The doctor 
expressed no opinion regarding any relationship between the 
back complaints and any incident of the veteran's military 
service.    

In a February 1975 affidavit, a man stated that he had known 
the veteran for over     35 years, and verified that he had 
personal knowledge that the veteran injured his back in 
military service.

In June 1975, A. Kunkowski, M.D., stated that he had examined 
the veteran in August 1947 for complaints of low back pain.  
Various tests indicated a low back syndrome.  The doctor 
expressed no opinion regarding any relationship between the 
back complaints and any incident of the veteran's military 
service.    

In October 1981, J. Gavin, M.D., stated that the veteran was 
disabled as a result of lower back injuries that occurred in 
service in 1943.  The physician noted that the veteran was 
again injured while lifting on the job post service in 
October 1968.  Current examination revealed chronic 
lumbosacral strain and probable herniated lumbar disc 
disease. 

In December 1981, S. Todaro, M.D., stated that he first saw 
the veteran in November with complaints of low back pain 
which the veteran related to two separate injuries: an in-
service July 1943 automobile injury, and a post-service 
October 1968 injury while picking up steel parts.  After 
examination, the diagnosis was severe lumbar spine 
degenerative disc disease, and the doctor opined that this 
was most likely related to the veteran's previous injuries 
that he described in his history.  

In June 1989, Dr. Todaro stated that he had treated the 
veteran for the past eight years for a low back disability.  
He expressed no opinion regarding any relationship between 
the back complaints and any incident of the veteran's 
military service.    

In a November 1990 statement, a man who had known the veteran 
since 1944 stated that the veteran had often complained to 
him about a back injury that had occurred during his military 
service.

June 1993 medical records from the Mercy Hospital reflect the 
veteran's history of an initial back injury in 1943 in an 
automobile accident, a re-injury to the lumbosacral area in 
1968, and a recent exacerbation a week ago from an unknown 
injury.  The diagnosis was low back pain.  No medical opinion 
was expressed regarding any relationship between the back 
complaints and any incident of the veteran's military 
service.    

During the November 1995 and October 1996 RO hearings, the 
veteran testified about his alleged in-service injuries in 
the 1943 automobile accident.

An October 1999 report by W. Aja, a private physical 
therapist, noted the veteran's past medical history of low 
back pain since 1943 secondary to a motor vehicle accident.  
The therapist expressed no opinion regarding any relationship 
between a current back disability and any incident of the 
veteran's military service.    

Several VA outpatient treatment records between 1999 and 2001 
noted chronic low back pain that was variously reported to 
have been caused by unspecified previous trauma, multi-
vehicle accident, or motor vehicle accident years ago.  None 
of these expressed an opinion regarding any relationship 
between a current back disability and any incident of the 
veteran's military service.    

May 2000 VA audiometric testing revealed a mild to 
severe/profound mid to high frequency sensorineural hearing 
loss bilaterally.  The examiner expressed no opinion 
regarding any relationship between the current hearing loss 
and any incident of the veteran's military service.  

April 2002 VA audiometric testing showed a mild to profound 
sensorineural hearing loss.  The examiner expressed no 
opinion regarding any relationship between the current 
hearing loss and any incident of the veteran's military 
service.    

A July 2002 VA outpatient record noted the veteran's history 
of low back pain from a motor vehicle accident in the 1940's.  
The examiner expressed no opinion regarding any relationship 
between a current back disability and any incident of the 
veteran's military service.    

In connection with a February 2003 VA otolaryngology 
examination, the examiner reviewed the veteran's claims and 
medical files.  The veteran gave a history of exposure to 
significant noise, gunfire, and cannon fire in military 
service.  The doctor stated that a review of the veteran's 
service medical records showed whispered voice hearing test 
results of 15/15 bilaterally on examination at the time of 
service discharge, which indicated that his hearing was 
within normal limits.  He also noted the veteran's history of 
working in noisy industries for all of his life; hearing loss 
reportedly noted on a routine employment examination in the 
1960's; and a private audiologist's 2000 recommendation that 
the veteran obtain hearing aids.  Current examination 
revealed bilateral sensorineural hearing loss, which the 
examiner opined was most likely due to a combination of noise 
exposure and presbycusis.  He further opined that there was 
no evidence that the veteran had a hearing loss that was 
associated with his active duty military career from 1943 to 
1946.

In connection with a February 2003 VA orthopedic examination, 
the examiner reviewed the veteran's claims file and 
orthopedic chart.  The veteran gave a history of the onset of 
back problems in 1944, when he was struck by an automobile in 
military service.  He also reported post-service back pain 
associated with a job working with water heaters, and back 
pain with radiation down both legs after a 1968 on-the-job 
injury while picking up metal pieces.  After current 
examination, the diagnosis was low back pain, probably due to 
degenerative arthritis, which the examiner opined was not 
related to his in-service injury.

During the July 2003 Board videoconference hearing, the 
veteran testified that his back disability began when he was 
struck by an automobile in service in July 1943, and that he 
re-injured his back on the job lifting steel parts post 
service in 1968.  He also stated that his hearing loss was a 
result of exposure to gunfire noise in service.

November 2003 VA audiometric testing revealed a moderate to 
severe/profound sensorineural hearing loss bilaterally.  The 
examiner expressed no opinion regarding any relationship 
between the current hearing loss and any incident of the 
veteran's military service.    

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the service medical records are completely 
negative for findings or diagnoses of any back disability or 
hearing loss.  The service medical records documenting the 
veteran's automobile accident are negative for evidence of 
back involvement.  

The Board also finds that the competent and persuasive 
evidence does not establish a nexus between either the 
veteran's currently-diagnosed low back arthritis or hearing 
loss and any incident of his military service.  

The first objective evidence of a back disorder was in 1970, 
over 23 years post service.  However, the Board finds that 
those and subsequent records contain no competent and 
persuasive medical opinion directly relating the veteran's 
back complaints to his military service, to include his 
automobile accident in service.  

The Board notes that, in an October 1981 statement, Dr. Gavin 
stated that the veteran was disabled as a result of lower 
back injuries that occurred in service in 1943, and noted 
that the veteran was again injured while lifting on the job 
post service in October 1968.  In December 1981 Dr. Todaro 
related the veteran's back disability to both in-service and 
post-service injuries, apparently based solely on the 
veteran's reported history.  The Board finds these opinions 
to be of limited probative value with respect to any nexus to 
military service, inasmuch as there is no indication that 
either Dr. Gavin or Todaro reviewed the veteran's documented 
medical history in arriving at his conclusion, including the 
service medical records which are negative for back 
involvement in the veteran's in-service automobile accident.

While the record contains several reported histories by the 
veteran of back involvement in his in-service automobile 
accident, those histories are not a reliable indicator of 
actual back involvement.  As indicated above, such assertion 
is not supported objectively, as the veteran's service 
medical records are completely negative for findings or 
diagnoses of back injury associated with the 1943 accident. 
Thus, the inaccurate history of back involvement in the in-
service automobile accident may not serve as a reliable 
factual basis upon which to base a comment as to the etiology 
of the disability, as Drs. Gavin and Todaro did in 1981.  The 
Board notes that, as a medical opinion can be no better than 
the facts alleged by the veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  
   
The first objective evidence of hearing loss was that noted 
on 2003 VA otolaryngological examination to have reportedly 
been found on a routine employment examination in the 1960's; 
however, there is no medical evidence linking any current 
hearing loss to military service or any incident thereof, 
including claimed noise exposure.

The Board points out that the 2003 VA examiners specifically 
address the question of a medical relationship between the 
veteran's current back disability and his hearing loss and 
his military service, and that evidence squarely militates 
against the claims for service connection.  As noted above, 
the VA physicians opined that the veteran's back disability 
was not related to his in-service injury, and that there was 
no evidence that he had a hearing loss that was associated 
with his active duty military career from 1943 to 1946.  The 
Board accords great probative value to the 2003 medical 
opinions and finds them to be dispositive of the questions of 
service connection, inasmuch as the VA physicians reached 
their conclusions only after a review of the extensive 
service and post-service records, and current examinations of 
the veteran.  Hence, the Board finds that the most persuasive 
medical opinions to specifically address medical nexus 
militate against the claims.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board has considered the veteran's assertions in 
connection with each of the claims on appeal.  However, as a 
layman without appropriate medical training and expertise, 
the veteran is not competent to render a probative opinion on 
a medical matter-such as whether there is a medical 
relationship between a current back disability or hearing 
loss and a claimed incident of his military service.  See 
Bostain v. West,    11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

The only other evidence pertinent to either claim on appeal 
consists of lay statements.  In this regard, the Board points 
out that two men in February 1975 and November 1990 stated 
that they knew that the veteran complained about a back 
injury in military service.  However, such statements contain 
no information relating, nor do they constitute competent 
evidence relating, any back disability the veteran now has to 
his military service.  To the extent that such statements 
have been provided in an attempt to establish medical nexus 
evidence, those statements do not constitute competent 
evidence, for the same reasons that the veteran's own 
assertions cannot constitute competent evidence of the 
required nexus.  Id.  

Finally, the Board notes that the veteran's own reported 
history of the onset of his back disability, as reflected in 
records of his medical treatment, also do not constitute 
competent evidence of the required nexus.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

Under these circumstances, the Board finds that the claims 
for service connection for a back disability and for 
bilateral hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


